256 S.W.3d 615 (2008)
Lisa SPRINGFIELD, Plaintiff/Appellant,
v.
CITY OF ST. LOUIS, et al., Defendants/Respondents.
No. ED 90430.
Missouri Court of Appeals, Eastern District, Division Three.
June 30, 2008.
Charles W. Bobinette, St. Louis, MO, for Appellant.
Patricia A. Hageman, Maribeth McMahon, St. Louis, MO, for Respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J., and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Lisa Springfield appeals the judgment upholding her termination. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).